
	

113 S605 IS: Dairy Income Fairness Act of 2013
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 605
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To improve Federal dairy programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dairy Income Fairness Act of
			 2013.
		2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		DDairy
				IDairy
			 production margin protection and dairy market stabilization programs
					1401.DefinitionsIn this part:
						(1)Actual dairy
			 production marginThe term actual dairy production
			 margin means the difference between the all-milk price and the average
			 feed cost, as calculated under section 1402.
						(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy operations for all milk
			 sold to plants and dealers in the United States, as determined by the
			 Secretary.
						(3)Annual
			 production historyThe term annual production
			 history means the production history determined for a participating
			 dairy operation under section 1413(b) whenever the participating dairy
			 operation purchases supplemental production margin protection.
						(4)Average feed
			 costThe term average feed cost means the average
			 cost of feed used by a dairy operation to produce a hundredweight of milk,
			 determined under section 1402 using the sum of the following:
							(A)The product
			 determined by multiplying 1.0728 by the price of corn per bushel.
							(B)The product
			 determined by multiplying 0.00735 by the price of soybean meal per ton.
							(C)The product
			 determined by multiplying 0.0137 by the price of alfalfa hay per ton.
							(5)Basic production
			 historyThe term basic production history means the
			 production history determined for a participating dairy operation under section
			 1413(a) for provision of basic production margin protection.
						(6)Consecutive
			 2-month periodThe term consecutive 2-month period
			 refers to the 2-month period consisting of the months of January and February,
			 March and April, May and June, July and August, September and October, or
			 November and December, respectively.
						(7)Dairy
			 operation
							(A)In
			 generalThe term dairy operation means, as
			 determined by the Secretary, 1 or more dairy producers that produce and market
			 milk as a single dairy operation in which each dairy producer—
								(i)shares in the
			 pooling of resources and a common ownership structure;
								(ii)is
			 at risk in the production of milk on the dairy operation; and
								(iii)contributes
			 land, labor, management, equipment, or capital to the dairy operation.
								(B)Additional
			 ownership structuresThe Secretary shall determine additional
			 ownership structures to be covered by the definition of dairy operation.
							(8)Handler
							(A)In
			 generalThe term handler means the initial
			 individual or entity making payment to a dairy operation for milk produced in
			 the United States and marketed for commercial use.
							(B)Producer-handlerThe
			 term includes a producer-handler when the producer satisfies the
			 definition in subparagraph (A).
							(9)Participating
			 dairy operationThe term participating dairy
			 operation means a dairy operation that—
							(A)signs up under
			 section 1412 to participate in the production margin protection program under
			 subpart A; and
							(B)as a result, also
			 participates in the stabilization program under subpart B.
							(10)Production
			 margin protection programThe term production margin
			 protection program means the dairy production margin protection program
			 required by subpart A.
						(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(12)Stabilization
			 programThe term stabilization program means the
			 dairy market stabilization program required by subpart B for all participating
			 dairy operations.
						(13)Stabilization
			 program baseThe term stabilization program base,
			 with respect to a participating dairy operation, means the stabilization
			 program base calculated for the participating dairy operation under section
			 1431(b).
						(14)United
			 StatesThe term United States, in a geographical
			 sense, means the 50 States, the District of Columbia, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 the Virgin Islands of the United States, and any other territory or possession
			 of the United States.
						1402.Calculation of
			 average feed cost and actual dairy production margins
						(a)Calculation of
			 average feed costThe Secretary shall calculate the national
			 average feed cost for each month using the following data:
							(1)The price of corn
			 for a month shall be the price received during that month by farmers in the
			 United States for corn, as reported in the monthly Agricultural Prices report
			 by the Secretary.
							(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported in the Market
			 News–Monthly Soybean Meal Price Report by the Secretary.
							(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported in the monthly Agricultural Prices report by the
			 Secretary.
							(b)Calculation of
			 actual dairy production margins
							(1)Production
			 margin protection programFor use in the production margin
			 protection program under subpart A, the Secretary shall calculate the actual
			 dairy production margin for each consecutive 2-month period by
			 subtracting—
								(A)the average feed
			 cost for that consecutive 2-month period, determined in accordance with
			 subsection (a); from
								(B)the all-milk price
			 for that consecutive 2-month period.
								(2)Stabilization
			 programFor use in the stabilization program under subpart B, the
			 Secretary shall calculate each month the actual dairy production margin for the
			 preceding month by subtracting—
								(A)the average feed
			 cost for that preceding month, determined in accordance with subsection (a);
			 from
								(B)the all-milk price
			 for that preceding month.
								(3)Time for
			 calculationsThe calculations required by paragraphs (1) and (2)
			 shall be made as soon as practicable using the full month price of the
			 applicable reference month.
							ADairy production
			 margin protection program
						1411.Establishment
			 of dairy production margin protection programEffective not later than 120 days after the
			 effective date of this subtitle, the Secretary shall establish and administer a
			 dairy production margin protection program under which participating dairy
			 operations are paid—
							(1)basic production
			 margin protection program payments under section 1414 when actual dairy
			 production margins are less than the threshold levels for such payments;
			 and
							(2)supplemental
			 production margin protection program payments under section 1415 if purchased
			 by a participating dairy operation.
							1412.Participation
			 of dairy operations in production margin protection program
							(a)EligibilityAll dairy operations in the United States
			 shall be eligible to participate in the production margin protection program,
			 except that a participating dairy operation shall be required to register with
			 the Secretary before the participating dairy operation may receive—
								(1)basic production
			 margin protection program payments under section 1414; and
								(2)if the participating dairy operation
			 purchases supplemental production margin protection under section 1415,
			 supplemental production margin protection program payments under such
			 section.
								(b)Registration
			 process
								(1)In
			 generalThe Secretary shall
			 specify the manner and form by which a participating dairy operation may
			 register to participate in the production margin protection program.
								(2)Treatment of
			 multiproducer dairy operationsIf a participating dairy operation
			 is operated by more than 1 dairy producer, all of the dairy producers of the
			 participating dairy operation shall be treated as a single dairy operation for
			 purposes of—
									(A)registration to
			 receive basic production margin protection and election to purchase
			 supplemental production margin protection;
									(B)payment of the
			 participation fee under subsection (d) and producer premiums under section
			 1415; and
									(C)participation in
			 the stabilization program under subtitle B.
									(3)Treatment of
			 producers with multiple dairy operationsIf a dairy producer
			 operates 2 or more dairy operations, each dairy operation of the producer shall
			 separately register to receive basic production margin protection and purchase
			 supplemental production margin protection and only those dairy operations so
			 registered shall be covered by the stabilization program.
								(c)Time for
			 registration
								(1)Existing dairy
			 operationsDuring the
			 15-month period beginning on the date of the initiation of the registration
			 period for the production margin protection program, a dairy operation that is
			 actively engaged as of such date may register with the Secretary—
									(A)to receive basic
			 production margin protection; and
									(B)if the dairy
			 operation elects, to purchase supplemental production margin protection.
									(2)New
			 EntrantsA dairy producer
			 that has no existing interest in a dairy operation as of the date of the
			 initiation of the registration period for the production margin protection
			 program, but that, after such date, establishes a new dairy operation, may
			 register with the Secretary during the 1-year period beginning on the date on
			 which the dairy operation first markets milk commercially—
									(A)to receive basic
			 production margin protection; and
									(B)if the dairy
			 operation elects, to purchase supplemental production margin protection.
									(d)Transition from
			 MILC to production margin protection
								(1)Definition of
			 transition periodIn this subsection, the term transition
			 period means the period during which the milk income loss program
			 established under section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) and the production margin protection program under this
			 subtitle are both in existence.
								(2)Notice of
			 availabilityNot later than
			 30 days after the date of enactment of this Act, the Secretary shall publish a
			 notice in the Federal Register to inform dairy operations of the availability
			 of basic production margin protection and supplemental production margin
			 protection, including the terms of the protection and information about the
			 option of dairy operations during the transition period to make an election
			 described in paragraph (3).
								(3)ElectionExcept as provided in paragraph (4), a
			 dairy operation may elect to participate in either the milk income loss program
			 established under section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) or the production margin protection program under this
			 subtitle for the duration of the transition period.
								(4)Transfer to
			 production margin protectionA dairy operation that elects to
			 participate in the milk income loss program established under section 1506 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) during the
			 transition period may, at any time, make a permanent transfer to the production
			 margin protection program.
								(e)Administration
			 fee
								(1)Administration
			 fee requiredExcept as
			 provided in paragraph (5), a participating dairy operation shall—
									(A)pay an administration fee under this
			 subsection to register to participate in the production margin protection
			 program; and
									(B)pay the administration fee annually
			 thereafter to continue to participate in the production margin protection
			 program.
									(2)Fee
			 amountThe administration fee
			 for a participating dairy operation for a calendar year shall be based on the
			 pounds of milk (in millions) marketed by the participating dairy operation in
			 the previous calendar year, as follows:
									
										
											
												Pounds Marketed (in millions)Administration Fee
												
											
											
												less than 1$100
												
												1 to 5 $250
												
												more than 5 to 10$350
												
												more than 10 to 40$1,000
												
												more than 40$2,500.
												
											
										
									
								(3)Deposit of
			 FeesAll administration fees
			 collected under this subsection shall be credited to the fund or account used
			 to cover the costs incurred to administer the production margin protection
			 program and the stabilization program and shall be available to the Secretary,
			 without further appropriation and until expended, for use or transfer as
			 provided in paragraph (4).
								(4)Use of
			 FeesThe Secretary shall use
			 administration fees collected under this subsection—
									(A)to cover
			 administrative costs of the production margin protection program and
			 stabilization program; and
									(B)to cover costs of the Department of
			 Agriculture relating to reporting of dairy market news, carrying out the
			 amendments made by section 1476, and carrying out section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b), to the extent funds remain
			 available after operation of subparagraph (A).
									(5)WaiverThe
			 Secretary shall waive or reduce the administration fee required under paragraph
			 (1) in the case of a limited-resource dairy operation, as defined by the
			 Secretary.
								(f)LimitationA
			 dairy operation may only participate in the production margin protection
			 program or the livestock gross margin for dairy program under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.), but not both.
							1413.Production
			 history of participating dairy operations
							(a)Production
			 history for basic production margin protection
								(1)Determination
			 requiredFor purposes of
			 providing basic production margin protection, the Secretary shall determine the
			 basic production history of a participating dairy operation.
								(2)CalculationExcept as provided in paragraph (3), the
			 basic production history of a participating dairy operation for basic
			 production margin protection is equal to the highest annual milk marketings of
			 the participating dairy operation during any 1 of the 3 calendar years
			 immediately preceding the calendar year in which the participating dairy
			 operation first signed up to participate in the production margin protection
			 program.
								(3)Election by new
			 dairy operationsIn the case
			 of a participating dairy operation that has been in operation for less than a
			 year, the participating dairy operation shall elect 1 of the following methods
			 for the Secretary to determine the basic production history of the
			 participating dairy operation:
									(A)The volume of the
			 actual milk marketings for the months the participating dairy operation has
			 been in operation extrapolated to a yearly amount.
									(B)An estimate of the
			 actual milk marketings of the participating dairy operation based on the herd
			 size of the participating dairy operation relative to the national rolling herd
			 average data published by the Secretary.
									(4)No change in
			 production history for basic production margin protectionOnce the basic production history of a
			 participating dairy operation is determined under paragraph (2) or (3), the
			 basic production history shall not be subsequently changed for purposes of
			 determining the amount of any basic production margin protection payments for
			 the participating dairy operation made under section 1414.
								(b)Annual
			 production history for supplemental production margin protection
								(1)Determination
			 requiredFor purposes of
			 providing supplemental production margin protection for a participating dairy
			 operation that purchases supplemental production margin protection for a year
			 under section 1415, the Secretary shall determine the annual production history
			 of the participating dairy operation under paragraph (2).
								(2)CalculationThe annual production history of a
			 participating dairy operation for a year is equal to the actual milk marketings
			 of the participating dairy operation during the preceding calendar year.
								(3)New dairy
			 operationsSubsection (a)(3)
			 shall apply with respect to determining the annual production history of a
			 participating dairy operation that has been in operation for less than a
			 year.
								(c)Required
			 informationA participating
			 dairy operation shall provide all information that the Secretary may require in
			 order to establish—
								(1)the basic production history of the
			 participating dairy operation under subsection (a); and
								(2)the production history of the participating
			 dairy operation whenever the participating dairy operation purchases
			 supplemental production margin protection under section 1415.
								(d)Transfer of
			 production histories
								(1)Transfer by sale
			 or leaseIn promulgating the
			 rules to initiate the production margin protection program, the Secretary shall
			 specify the conditions under which and the manner by which the production
			 history of a participating dairy operation may be transferred by sale or
			 lease.
								(2)Coverage
			 level
									(A)Basic production
			 margin protectionA purchaser
			 or lessee to whom the Secretary transfers a basic production history under this
			 subsection shall not obtain a different level of basic production margin
			 protection than the basic production margin protection coverage held by the
			 seller or lessor from whom the transfer was obtained.
									(B)Supplemental
			 production margin protectionA purchaser or lessee to whom the Secretary
			 transfers an annual production history under this subsection shall not obtain a
			 different level of supplemental production margin protection coverage than the
			 supplemental production margin protection coverage in effect for the seller or
			 lessor from whom the transfer was obtained for the calendar year in which the
			 transfer was made.
									(e)Movement and
			 transfer of production history
								(1)Movement and
			 transfer authorizedSubject
			 to paragraph (2), if a participating dairy operation moves from one location to
			 another location, the participating dairy operation may transfer the basic
			 production history and annual production history associated with the
			 participating dairy operation.
								(2)Notification
			 requirementA participating dairy operation shall notify the
			 Secretary of any move of a participating dairy operation under paragraph
			 (1).
								(3)Subsequent
			 occupation of vacated locationA party subsequently occupying a
			 participating dairy operation location vacated as described in paragraph (1)
			 shall have no interest in the basic production history or annual production
			 history previously associated with the participating dairy operation at such
			 location.
								1414.Basic
			 production margin protection
							(a)Payment
			 thresholdThe Secretary shall
			 make a payment to participating dairy operations in accordance with subsection
			 (b) whenever the average actual dairy production margin for a consecutive
			 2-month period is less than $4.00 per hundredweight of milk.
							(b)Basic production
			 margin protection paymentThe
			 basic production margin protection payment for a participating dairy operation
			 for a consecutive 2-month period shall be equal to the product obtained by
			 multiplying—
								(1)the difference between the average actual
			 dairy production margin for the consecutive 2-month period and $4.00, except
			 that, if the difference is more than $4.00, the Secretary shall use $4.00;
			 by
								(2)the lesser of—
									(A)80 percent of the
			 production history of the participating dairy operation, divided by 6;
			 or
									(B)the actual quantity of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
									1415.Supplemental
			 production margin protection
							(a)Election of
			 supplemental production margin protectionA participating dairy operation may
			 annually purchase supplemental production margin protection to protect, during
			 the calendar year for which purchased, a higher level of the income of a
			 participating dairy operation than the income level guaranteed by basic
			 production margin protection under section 1414.
							(b)Selection of
			 payment thresholdA
			 participating dairy operation purchasing supplemental production margin
			 protection for a year shall elect a coverage level that is higher, in any
			 increment of $0.50, than the payment threshold for basic production margin
			 protection specified in section 1414(a), but not to exceed $8.00.
							(c)Coverage
			 percentageA participating
			 dairy operation purchasing supplemental production margin protection for a year
			 shall elect a percentage of coverage equal to not more than 90 percent, nor
			 less than 25 percent, of the annual production history of the participating
			 dairy operation.
							(d)Premiums for
			 supplemental production margin protection
								(1)Premiums
			 requiredA participating
			 dairy operation that purchases supplemental production margin protection shall
			 pay an annual premium equal to the product obtained by multiplying—
									(A)the coverage
			 percentage elected by the participating dairy operation under subsection
			 (c);
									(B)the annual
			 production history of the participating dairy operation; and
									(C)the premium per
			 hundredweight of milk, as specified in the applicable table under paragraph (2)
			 or (3).
									(2)Premium per
			 hundredweight for first 4 million pounds of productionFor the
			 first 4,000,000 pounds of milk marketings included in the annual production
			 history of a participating dairy operation, the premium per hundredweight
			 corresponding to each coverage level specified in the following table is as
			 follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$6.50$0.00
												
												$7.00$0.40
												
												$7.50$0.60
												
												$8.00$0.95.
												
											
										
									
								(3)Premium per
			 hundredweight for production in excess of 4 million poundsFor milk marketings in excess of 4,000,000
			 pounds included in the annual production history of a participating dairy
			 operation, the premium per hundredweight corresponding to each coverage level
			 is as follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.02
												
												$5.00$0.04
												
												$5.50$0.10
												
												$6.00$0.15
												
												$6.50$0.29
												
												$7.00$0.62
												
												$7.50$0.83
												
												$8.00$1.06.
												
											
										
									
								(4)Time for
			 paymentIn promulgating the
			 rules to initiate the production margin protection program, the Secretary shall
			 provide more than 1 method by which a participating dairy operation that
			 purchases supplemental production margin protection for a calendar year may pay
			 the premium under this subsection for that year in any manner that maximizes
			 participating dairy operation payment flexibility and program integrity.
								(e)Premium
			 obligations
								(1)Pro-ration of
			 premium for new dairy operationsA participating dairy operation described
			 in section 1412(c)(2) that purchases supplemental production margin protection
			 for a calendar year after the start of the calendar year shall pay a pro-rated
			 premium for that calendar year based on the portion of the calendar year for
			 which the participating dairy operation purchases the coverage.
								(2)Legal
			 obligationA participating dairy operation that purchases
			 supplemental production margin protection for a calendar year shall be legally
			 obligated to pay the applicable premium for that calendar year, except that the
			 Secretary may waive that obligation, under terms and conditions determined by
			 the Secretary, for 1 or more producers in any participating dairy operation in
			 the case of death, retirement, permanent dissolution of a participating dairy
			 operation, or other circumstances as the Secretary considers appropriate to
			 ensure the integrity of the program.
								(f)Supplemental
			 payment thresholdA
			 participating dairy operation with supplemental production margin protection
			 shall receive a supplemental production margin protection payment whenever the
			 average actual dairy production margin for a consecutive 2-month period is less
			 than the coverage level threshold selected by the participating dairy operation
			 under subsection (b).
							(g)Supplemental
			 production margin protection payments
								(1)In
			 generalThe supplemental
			 production margin protection payment for a participating dairy operation is in
			 addition to the basic production margin protection payment.
								(2)Amount of
			 paymentThe supplemental
			 production margin protection payment for the participating dairy operation
			 shall be determined as follows:
									(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the participating
			 dairy operation under subsection (b) and the greater of—
										(i)the
			 average actual dairy production margin for the consecutive 2-month period;
			 or
										(ii)$4.00.
										(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the participating dairy
			 operation under subsection (c) and by the lesser of the following:
										(i)The annual production history of the
			 participating dairy operation, divided by 6.
										(ii)The actual amount of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
										1416.Effect of
			 failure to pay administration fees or premiums
							(a)Loss of
			 benefitsA participating
			 dairy operation that fails to pay the required administration fee under section
			 1412 or is in arrears on premium payments for supplemental production margin
			 protection under section 1415—
								(1)remains legally obligated to pay the
			 administration fee or premiums, as the case may be; and
								(2)may not receive basic production margin
			 protection payments or supplemental production margin protection payments until
			 the fees or premiums are fully paid.
								(b)EnforcementThe Secretary may take such action as
			 necessary to collect administration fees and premium payments for supplemental
			 production margin protection.
							BDairy market
			 stabilization program
						1431.Establishment
			 of dairy market stabilization program
							(a)Program
			 required; purposeEffective
			 not later than 120 days after the effective date of this subtitle, the
			 Secretary shall establish and administer a dairy market stabilization program
			 applicable to participating dairy operations for the purpose of assisting in
			 balancing the supply of milk with demand when participating dairy operations
			 are experiencing low or negative operating margins.
							(b)Election of
			 stabilization program base calculation method
								(1)ElectionWhen a dairy operation signs up under
			 section 1412 to participate in the production margin protection program, the
			 dairy operation shall inform the Secretary of the method by which the
			 stabilization program base for the participating dairy operation will be
			 calculated under paragraph (3).
								(2)Change in
			 calculation methodA participating dairy operation may change the
			 stabilization program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than a date determined by the
			 Secretary.
								(3)Calculation
			 methodsA participating dairy operation may elect either of the
			 following methods for calculation of the stabilization program base for the
			 participating dairy operation:
									(A)The volume of the
			 average monthly milk marketings of the participating dairy operation for the 3
			 months immediately preceding the announcement by the Secretary that the
			 stabilization program will become effective.
									(B)The volume of the monthly milk marketings
			 of the participating dairy operation for the same month in the preceding year
			 as the month for which the Secretary has announced the stabilization program
			 will become effective.
									(4)ExemptionThe stabilization program base for a
			 participating dairy producer shall not include the first 4,000,000 pounds of
			 production of the participating dairy producer per calendar year, as determined
			 by the Secretary.
								1432.Threshold for
			 implementation and reduction in dairy payments
							(a)When
			 stabilization program requiredExcept as provided in subsection (b), the
			 Secretary shall announce that the stabilization program is in effect and order
			 reduced payments by handlers to participating dairy operations that exceed the
			 applicable percentage of the participating dairy operation’s stabilization
			 program base whenever—
								(1)the actual dairy production margin has been
			 $6.00 or less per hundredweight of milk for each of the immediately preceding 2
			 months; or
								(2)the actual dairy production margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
								(b)ExceptionIf any of the conditions described in
			 section 1436(b) have been met during the 2-month period immediately preceding
			 the month in which the announcement under subsection (a) would otherwise be
			 made by the Secretary in the absence of this exception, the Secretary
			 shall—
								(1)suspend the stabilization program;
								(2)refrain from making the announcement under
			 subsection (a) to implement order the stabilization payment; or
								(3)order reduced payments.
								(c)Effective date
			 for implementation of payment reductionsReductions in dairy
			 payments shall commence beginning on the first day of the month immediately
			 following the date of the announcement by the Secretary under subsection
			 (a).
							1433.Milk
			 marketings information
							(a)Collection of
			 milk marketing dataThe
			 Secretary shall establish, by regulation, a process to collect from
			 participating dairy operations and handlers such information that the Secretary
			 considers necessary for each month during which the stabilization program is in
			 effect.
							(b)Reduce
			 regulatory burdenWhen implementing the process under subsection
			 (a), the Secretary shall minimize the regulatory burden on participating dairy
			 operations and handlers.
							1434.Calculation
			 and collection of reduced dairy operation payments
							(a)Reduced
			 participating dairy operation payments requiredDuring any month in which payment
			 reductions are in effect under the stabilization program, each handler shall
			 reduce payments to each participating dairy operation from whom the handler
			 receives milk.
							(b)Reductions based
			 on actual dairy production margin
								(1)Reduction
			 requirement 1If the
			 Secretary determines that the average actual dairy production margin has been
			 less than $6.00 but greater than $5.00 per hundredweight of milk for 2
			 consecutive months, the handler shall make payments to a participating dairy
			 operation for a month based on the greater of the following:
									(A)98 percent of the
			 stabilization program base of the participating dairy operation.
									(B)94 percent of the
			 marketings of milk for the month by the participating dairy operation.
									(2)Reduction
			 requirement 2If the
			 Secretary determines that the average actual dairy production margin has been
			 less than $5.00 but greater than $4.00 for 2 consecutive months, the handler
			 shall make payments to a participating dairy operation for a month based on the
			 greater of the following:
									(A)97 percent of the stabilization program
			 base of the participating dairy operation.
									(B)93 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(3)Reduction
			 requirement 3If the
			 Secretary determines that the average actual dairy production margin has been
			 $4.00 or less for any 1 month, the handler shall make payments to a
			 participating dairy operation for a month based on the greater of the
			 following:
									(A)96 percent of the stabilization program
			 base of the participating dairy operation.
									(B)92 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(c)Continuation of
			 reductionsThe largest level of payment reduction required under
			 paragraph (1), (2), or (3) of subsection (b) shall be continued for each month
			 until the Secretary suspends the stabilization program and terminates payment
			 reductions in accordance with section 1436.
							(d)Payment
			 reduction exceptionNotwithstanding any preceding subsection of
			 this section, a handler shall make no payment reductions for a participating
			 dairy operation for a month if the participating dairy operation’s milk
			 marketings for the month are equal to or less than the percentage of the
			 stabilization program base applicable to the participating dairy operation
			 under paragraph (1), (2), or (3) of subsection (b).
							1435.Remitting
			 funds to the Secretary and use of funds
							(a)Remitting
			 fundsAs soon as practicable
			 after the end of each month during which payment reductions are in effect under
			 the stabilization program, each handler shall remit to the Secretary an amount
			 equal to the amount by which payments to participating dairy operations are
			 reduced by the handler under section 1434.
							(b)Deposit of
			 remitted fundsAll funds
			 received under subsection (a) shall be available to the Secretary, without
			 further appropriation and until expended, for use or transfer as provided in
			 subsection (c).
							(c)Use of
			 funds
								(1)Availability for
			 certain commodity donationsNot later than 90 days after the funds
			 described in subsection (a) are due as determined by the Secretary, the
			 Secretary shall obligate the funds for the purpose of—
									(A)purchasing dairy products for donation to
			 food banks and other programs that the Secretary determines appropriate;
			 and
									(B)expanding
			 consumption and building demand for dairy products.
									(2)No duplication
			 of effortThe Secretary shall
			 ensure that expenditures under paragraph (1) are compatible with, and do not
			 duplicate, programs supported by the dairy research and promotion activities
			 conducted under the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4501
			 et seq.).
								(3)AccountingThe
			 Secretary shall keep an accurate account of all funds expended under paragraph
			 (1).
								(d)Annual
			 ReportNot later than December 31 of each year that the
			 stabilization program is in effect, the Secretary shall submit to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that provides an
			 accurate accounting of—
								(1)the funds received
			 by the Secretary during the preceding fiscal year under subsection (a);
								(2)all expenditures
			 made by the Secretary under subsection (b) during the preceding fiscal year;
			 and
								(3)the impact of the
			 stabilization program on dairy markets.
								(e)EnforcementIf a participating dairy operation or
			 handler fails to remit or collect the amounts by which payments to
			 participating dairy operations are reduced under section 1434, the
			 participating dairy operation or handler responsible for the failure shall be
			 liable to the Secretary for the amount that should have been remitted or
			 collected, plus interest. In addition to the enforcement authorities available
			 under section 1437, the Secretary may enforce this subsection in the courts of
			 the United States.
							1436.Suspension of
			 reduced payment requirement
							(a)Determination of
			 pricesFor purposes of this
			 section:
								(1)The price in the United States for cheddar
			 cheese and nonfat dry milk shall be determined by the Secretary.
								(2)The world price of
			 cheddar cheese and skim milk powder shall be determined by the
			 Secretary.
								(b)Suspension
			 thresholdsThe stabilization
			 program shall be suspended or the Secretary shall refrain from making the
			 announcement under section 1432(a) if the Secretary determines that—
								(1)the actual dairy production margin is
			 greater than $6.00 per hundredweight of milk for 2 consecutive months;
								(2)the actual dairy production margin is equal
			 to or less than $6.00 (but greater than $5.00) for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is equal to or greater than the world price of
			 cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is equal to or greater than the world price
			 of skim milk powder;
									(3)the actual dairy
			 production margin is equal to or less than $5.00 (but greater than $4.00) for 2
			 consecutive months, and during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is more than 5 percent above the world price
			 of cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is more than 5 percent above the world price
			 of skim milk powder; or
									(4)the actual dairy
			 production margin is equal to or less than $4.00 for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is more than 7 percent above the world price
			 of cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is more than 7 percent above the world price
			 of skim milk powder.
									(c)Implementation
			 by handlersEffective on the
			 day after the date of the announcement by the Secretary under subsection (b) of
			 the suspension of the stabilization program, the handler shall cease reducing
			 payments to participating dairy operations under the stabilization
			 program.
							(d)Condition on
			 resumption of stabilization programUpon the announcement by the Secretary
			 under subsection (b) that the stabilization program has been suspended, the
			 stabilization program may not be implemented again until, at the
			 earliest—
								(1)2
			 months have passed, beginning on the first day of the month immediately
			 following the announcement by the Secretary; and
								(2)the conditions of
			 section 1432(a) are again met.
								1437.Enforcement
							(a)Unlawful
			 actIt shall be unlawful and
			 a violation of the this subpart for any person subject to the stabilization
			 program to willfully fail or refuse to provide, or delay the timely reporting
			 of, accurate information and remittance of funds to the Secretary in accordance
			 with this subpart.
							(b)OrderAfter
			 providing notice and opportunity for a hearing to an affected person, the
			 Secretary may issue an order against any person to cease and desist from
			 continuing any violation of this subpart.
							(c)AppealAn
			 order of the Secretary under subsection (b) shall be final and conclusive
			 unless an affected person files an appeal of the order of the Secretary in
			 United States district court not later than 30 days after the date of the
			 issuance of the order. A finding of the Secretary in the order shall be set
			 aside only if the finding is not supported by substantial evidence.
							(d)Noncompliance
			 with orderIf a person subject to this subpart fails to obey an
			 order issued under subsection (b) after the order has become final and
			 unappealable, or after the appropriate United States district court has entered
			 a final judgment in favor of the Secretary, the United States may apply to the
			 appropriate United States district court for enforcement of the order. If the
			 court determines that the order was lawfully made and duly served and that the
			 person violated the order, the court shall enforce the order.
							1438.Audit
			 requirements
							(a)Audits of dairy
			 operation and handler compliance
								(1)Audits
			 authorizedIf determined by
			 the Secretary to be necessary to ensure compliance by participating dairy
			 operations and handlers with the stabilization program, the Secretary may
			 conduct periodic audits of participating dairy operations and handlers.
								(2)Sample of dairy
			 operationsAny audit conducted under this subsection shall
			 include, at a minimum, investigation of a statistically valid and random sample
			 of participating dairy operations.
								(b)Submission of
			 resultsThe Secretary shall
			 submit the results of any audit conducted under subsection (a) to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and include such
			 recommendations as the Secretary considers appropriate regarding the
			 stabilization program.
							1439.Study;
			 report
							(a)In
			 generalThe Secretary shall direct the Office of the Chief
			 Economist to conduct a study of the impacts of the program established under
			 section 1431(a).
							(b)ConsiderationsThe
			 study conducted under subsection (a) shall consider—
								(1)the economic
			 impact of the program throughout the dairy product value chain, including the
			 impact on producers, processors, domestic customers, export customers, actual
			 market growth and potential market growth, farms of different sizes, and
			 different regions and States; and
								(2)the impact of the
			 program on the competitiveness of the United States dairy industry in
			 international markets.
								(c)ReportNot
			 later than December 1, 2016, the Office of the Chief Economist shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report that describes
			 the results of the study conducted under subsection (a).
							CAdministration
						1451.DurationThe production margin protection program and
			 the stabilization program shall end on December 31, 2017.
						1452.Administration
			 and enforcement
							(a)In
			 generalThe Secretary shall promulgate regulations to address
			 administrative and enforcement issues involved in carrying out the production
			 margin protection, supplemental production margin protection, and market
			 stabilization programs.
							(b)Reconstitution
			 and eligibility issues
								(1)ReconstitutionUsing
			 authorities under section 1001(f) and 1001B of the Food Security Act of 1985 (7
			 U.S.C. 1308(f), 1308–2), the Secretary shall promulgate regulations to prohibit
			 a dairy producer from reconstituting a dairy operation for the sole purpose of
			 the dairy producer—
									(A)receiving basic
			 margin protection;
									(B)purchasing
			 supplemental margin protection; or
									(C)avoiding
			 participation in the market stabilization program.
									(2)Eligibility
			 issuesUsing authorities under section 1001(f) and 1001B of the
			 Food Security Act of 1985 (7 U.S.C. 1308(f), 1308–2), the Secretary shall
			 promulgate regulations—
									(A)to prohibit a
			 scheme or device;
									(B)to provide for
			 equitable relief; and
									(C)to provide for
			 other issues affecting eligibility and liability issues.
									(3)Administrative
			 appealsUsing authorities under section 1001(h) of the Food
			 Security Act of 1985 (7 U.S.C. 1308(h)) and subtitle H of the Department of
			 Agriculture Reorganization Act (7 U.S.C. 6991 et seq.), the Secretary shall
			 promulgate regulations to provide for administrative appeals of decisions of
			 the Secretary that are adverse to participants of the programs described in
			 subsection (a).
								IIDairy
			 market transparency
					1461.Dairy product
			 mandatory reporting
						(a)DefinitionsSection
			 272(1)(A) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637a(1)(A)) is
			 amended by inserting , or any other products that may significantly aid
			 price discovery in the dairy markets, as determined by the Secretary
			 after of 1937.
						(b)Mandatory
			 reporting for dairy productsSection 273(b) of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1637b(b)) is amended—
							(1)by striking
			 paragraph (1) and inserting the following new paragraph:
								
									(1)In
				generalIn establishing the program, the Secretary shall
				only—
										(A)(i)subject to the conditions described in
				paragraph (2), require each manufacturer to report to the Secretary, more
				frequently than once per month, information concerning the price, quantity, and
				moisture content of dairy products sold by the manufacturer and any other
				product characteristics that may significantly aid price discovery in the dairy
				markets, as determined by the Secretary; and
											(ii)modify the format used to provide
				the information on the day before the date of enactment of this subtitle to
				ensure that the information can be readily understood by market participants;
				and
											(B)require each
				manufacturer and other person storing dairy products (including dairy products
				in cold storage) to report to the Secretary, more frequently than once per
				month, information on the quantity of dairy products
				stored.
										;
				and
							(2)in paragraph (2), by inserting or
			 those that may significantly aid price discovery in the dairy markets
			 after Federal milk marketing order each place it appears in
			 subparagraphs (A), (B), and (C).
							1462.Federal milk
			 marketing order information
						(a)Information
			 clearinghouse
							(1)In
			 generalThe Secretary shall, on behalf of each milk marketing
			 order issued under the Agricultural Adjustment Act (7 U.S.C. 601 et seq.),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of 1937,
			 establish an information clearinghouse for the purposes of educating the public
			 about the Federal milk marketing order system and any marketing order
			 referenda, including proposal information and timelines that shall be kept
			 current and updated as information becomes available.
							(2)RequirementsInformation
			 under paragraph (1) shall include—
								(A)information on
			 procedures by which cooperatives vote;
								(B)if applicable,
			 information on the manner by which producers may cast an individual
			 ballot;
								(C)in applicable,
			 instructions on the manner in which to vote online;
								(D)due dates for
			 each specific referendum;
								(E)the text of each
			 referendum question under consideration;
								(F)a description in
			 plain language of the question;
								(G)any relevant
			 background information to the question; and
								(H)any other
			 information that increases Federal milk marketing order transparency.
								(b)Notification
			 list for upcoming referendumEach Federal milk marketing order
			 shall—
							(1)make available
			 the information described in subsection (b) through an Internet site;
			 and
							(2)publicize the
			 information in major agriculture and dairy-specific publications on upcoming
			 referenda.
							(c)Study
							(1)In
			 generalThe Secretary shall conduct a study of the feasibility of
			 establishing 2 classes of milk, a fluid class and a manufacturing class, to
			 replace the 4-class system in effect on the date of enactment of this Act in
			 administering Federal milk marketing orders.
							(2)Federal Milk
			 Market Order Review CommissionThe Secretary may elect to use the
			 Federal Milk Market Order Review Commission established under section 1509(a)
			 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 1726), or documents of the Commission, to conduct all or part of the
			 study.
							(3)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report that describes the results of the study required under this subsection,
			 including any recommendations.
							IIIRepeal or
			 reauthorization of other dairy-related provisions
					1471.Repeal of
			 dairy product price support and milk income loss contract programs
						(a)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
						(b)Repeal of milk
			 income loss contract program
							(1)Payments under
			 milk income loss contract programSection 1506(c) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773(c)) is amended—
								(A)in paragraph
			 (2)(A), by striking $16.94 and inserting $18.85;
			 and
								(B)in paragraph
			 (3)—
									(i)in
			 subparagraph (A), by inserting and after the semicolon;
									(ii)in
			 subparagraph (B), by striking August 31, 2013, 45 percent; and
			 and inserting on the date that is 270 days after the date of enactment
			 of the Dairy Income Fairness Act of
			 2013, 45 percent.; and
									(iii)by striking
			 subparagraph (C).
									(2)ExtensionSection
			 1506(h)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8773(h)(1)) is amended by striking September 30, 2013 and
			 inserting the date that is 270 days after the date of enactment of the
			 Dairy Income Fairness Act of
			 2013.
							(3)RepealEffective
			 on the date that is 271 days after the date of enactment of the
			 Dairy Income Fairness Act of
			 2013, section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) is repealed.
							1472.Repeal of dairy
			 export incentive program
						(a)RepealSection 153 of the Food Security Act of
			 1985 (15 U.S.C. 713a–14) is repealed.
						(b)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
							(1)by striking
			 subparagraph (D); and
							(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
							1473.Extension of
			 dairy forward pricing programSection 1502(e) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended—
						(1)in paragraph (1),
			 by striking 2012 and inserting 2017; and
						(2)in paragraph (2),
			 by striking 2015 and inserting 2020.
						1474.Extension of
			 dairy indemnity programSection 3 of Public Law 90–484 (7 U.S.C.
			 450l) is amended by striking 2012 and inserting
			 2017.
					1475.Extension of
			 dairy promotion and research programSection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2012 and inserting 2017.
					1476.Extension of
			 Federal Milk Marketing Order Review CommissionSection 1509(a) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1726) is amended by
			 inserting or other funds after Subject to the
			 availability of appropriations.
					IVFederal milk
			 marketing order reform
					1481.Federal milk
			 marketing order program pre-hearing procedure for Class III pricing
						(a)In
			 generalThe Secretary shall use the pre-hearing procedure
			 described in this section to determine to conduct a hearing to consider
			 alternative formulas for Class III milk product pricing under section 8c of the
			 Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937.
						(b)Requests for
			 proposals
							(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall issue a request for the submission by interested
			 persons of preliminary proposals for replacement of the Class III milk product
			 pricing formula.
							(2)Preliminary
			 proposalsPreliminary proposals submitted under paragraph
			 (1)—
								(A)may include
			 competitive pay price formulas; and
								(B)shall provide
			 sufficient detail in concept to serve as the basis for the convening by the
			 Secretary of a public information session for review and discussion in
			 accordance with section 900.24 of title 7, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), but need not conform with the
			 other procedural requirements of part 900 of title 7, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act).
								(c)Pre-Hearing
			 information session review
							(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall convene a public information session under
			 section 900.24 of title 7, Code of Federal Regulations (as in effect on the
			 date of enactment of this Act).
							(2)RequirementsThe
			 Secretary shall review all preliminary proposals submitted under this section
			 that are of sufficient conceptual detail to allow for the review described in
			 paragraph (1).
							(d)Hearing
			 determination
							(1)In
			 generalNot later than 90 days after the conduct of the public
			 information session under subsection (c), the Secretary shall determine whether
			 to conduct a formal hearing in accordance with part 900 of title 7, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act).
							(2)Hearing to be
			 conductedIf the Secretary determines under paragraph (1) to
			 conduct a formal hearing, the Secretary shall issue notice and conduct the
			 hearing in accordance with part 900 of title 7, Code of Federal Regulations (as
			 in effect on the date of enactment of this Act).
							(3)Hearing not to
			 be conductedIf the Secretary determines under paragraph (1) not
			 to conduct a formal hearing, not later than 90 days after that determination,
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition and Forestry of the
			 Senate a written report that explains the basis for the decision.
							(e)Proceeding with
			 a hearing at any timeConsistent with the purposes of this
			 section, the Secretary may dispense with the pre-hearing requirements of this
			 section and initiate at any time a formal hearing under part 900 of title 7,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).
						1482.Federal milk
			 marketing ordersNot later
			 than 180 days after the date of enactment of this Act, the Secretary shall
			 conduct hearings—
						(1)to analyze the
			 implications of transitioning from a 4-class system for milk products to a
			 2-class system;
						(2)to explore
			 methods to improve signals for price discovery in the short- and long-term to
			 allow dairy producers to better use risk management tools; and
						(3)to assess whether
			 a 2-class competitive pay pricing system for milk products would be more or
			 less transparent than the system in effect as of the day before the date of
			 enactment of this Act.
						VEffective
			 date
					1491.Effective
			 dateExcept as otherwise
			 provided in this subtitle, this subtitle and the amendments made by this
			 subtitle take effect on October 1, 2012.
					
